DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/3/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection, 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed 8/16/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 was filed after the mailing date of the Final Rejection on 8/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jack DaSilva on 3/3/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 36 has been amended as follows:
36. The atraumatic trocar apparatus of claim 31 wherein the atraumatic trocar apparatus is configured to align at least two medication pellets of the one or more medication pellets along a non-linear path.

Regarding claim 38, line 2, the limitation “the at least one opening” has been amended to recite “at least one opening”.

Allowable Subject Matter
Claims 31-54 are allowed.
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an atraumatic trocar apparatus comprising a blunt cannula with a tubular cannula body, wherein a surface of an anterior end of the tubular cannula body includes a smooth edge, an obturator that includes an anterior rounded tip, wherein the obturator extends through the tubular cannula body so that the anterior rounded tip of the obturator extends past the anterior end of the tubular cannula body when the notch and the at least one tab interface with one another in combination with other claimed limitations of claim 31. 
The closest prior art for an atraumatic trocar apparatus is Seiler et al. (US 6,889,883) as discussed in Final Rejection mailed on 8/16/2021 including a blunt cannula with a tubular cannula body, but is silent regarding wherein a surface of an anterior end of the tubular cannula body includes a smooth edge, an obturator that includes an anterior rounded tip, wherein the obturator extends through the tubular 
McKay (US 2009/0131908) discloses wherein a surface of an anterior end of the tubular cannula body includes a smooth edge but is silent regarding an obturator that includes an anterior rounded tip, wherein the obturator extends through the tubular cannula body so that the anterior rounded tip of the obturator extends past the anterior end of the tubular cannula body when the notch and the at least one tab interface.
Kafiluddi et al. (US 2014/0324090) discloses an obturator that includes an anterior rounded tip, wherein the obturator extends through the tubular cannula body so that the anterior rounded tip of the obturator extends past the anterior end of the tubular cannula body when the notch and the at least one tab interface.
However, modifying Seiler in view of McKay will require sharp obturator whereas modifying Seiler in view of Kafiluddi requires sharp cannula. The claimed invention requires an obturator with rounded tip and blunt cannula with smooth edge and thus none of the prior art teaches to have an obturator with rounded tip and blunt cannula with smooth edge. Therefore, one of ordinary skill in the art would not be motivated to combine Seiler/McKay/Kafiluddi.
Claims 32-38 being dependent on claim 31 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an atraumatic trocar system comprising a blunt cannula with a tubular cannula body, wherein a surface of an anterior end of the tubular cannula body includes a smooth edge, an insertion obturator that includes an anterior rounded tip, wherein the insertion obturator extends through the tubular cannula body so that the anterior rounded tip of the insertion obturator extends past the anterior 
The closest prior art for an atraumatic trocar system is Seiler et al. (US 6,889,883) as discussed in Final Rejection mailed on 8/16/2021 including a blunt cannula with a tubular cannula body, but is silent regarding wherein a surface of an anterior end of the tubular cannula body includes a smooth edge, an insertion obturator that includes an anterior rounded tip, wherein the insertion obturator extends through the tubular cannula body so that the anterior rounded tip of the insertion obturator extends past the anterior end of the tubular cannula body when the notch and the at least one tab interface.
McKay (US 2009/0131908) discloses wherein a surface of an anterior end of the tubular cannula body includes a smooth edge but is silent regarding an insertion obturator that includes an anterior rounded tip, wherein the insertion obturator extends through the tubular cannula body so that the anterior rounded tip of the insertion obturator extends past the anterior end of the tubular cannula body when the notch and the at least one tab interface.
Kafiluddi et al. (US 2014/0324090) discloses an insertion obturator that includes an anterior rounded tip, wherein the insertion obturator extends through the tubular cannula body so that the anterior rounded tip of the insertion obturator extends past the anterior end of the tubular cannula body when the notch and the at least one tab interface.
However, modifying Seiler in view of McKay will require sharp obturator whereas modifying Seiler in view of Kafiluddi requires sharp cannula. The claimed invention requires an obturator with rounded tip and blunt cannula with smooth edge and thus none of the prior art teaches to have an insertion obturator with rounded tip and blunt 
Claims 40-47 being dependent on claim 39 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an atraumatic medication kit comprising a blunt cannula with a tubular cannula body, wherein a surface of an anterior end of the tubular cannula body includes a smooth edge, an obturator that includes an anterior rounded tip, wherein the obturator extends through the tubular cannula body so that the anterior rounded tip of the obturator extends past the anterior end of the tubular cannula body when the notch and the at least one tab interface with one another in combination with other claimed limitations of claim 48. 
The closest prior art for an atraumatic trocar apparatus is Seiler et al. (US 6,889,883) as discussed in Final Rejection mailed on 8/16/2021 including a blunt cannula with a tubular cannula body, but is silent regarding wherein a surface of an anterior end of the tubular cannula body includes a smooth edge, an obturator that includes an anterior rounded tip, wherein the obturator extends through the tubular cannula body so that the anterior rounded tip of the obturator extends past the anterior end of the tubular cannula body when the notch and the at least one tab interface.
McKay (US 2009/0131908) discloses wherein a surface of an anterior end of the tubular cannula body includes a smooth edge but is silent regarding an obturator that includes an anterior rounded tip, wherein the obturator extends through the tubular cannula body so that the anterior rounded tip of the obturator extends past the anterior end of the tubular cannula body when the notch and the at least one tab interface.

However, modifying Seiler in view of McKay will require sharp obturator whereas modifying Seiler in view of Kafiluddi requires sharp cannula. The claimed invention requires an obturator with rounded tip and blunt cannula with smooth edge and thus none of the prior art teaches to have an obturator with rounded tip and blunt cannula with smooth edge. Therefore, one of ordinary skill in the art would not be motivated to combine Seiler/McKay/Kafiluddi.
Claims 49-54 being dependent on claim 48 are also allowed.

Response to Arguments
The affidavit under 37 CFR 1.132 filed 2/3/2022 is insufficient to overcome the rejection of claims 31, 39 and 48 based upon 35 U.S.C. 103 as set forth in the last Office action because:  the affidavit was submitted to prove criticality of 3 mm size limitation in combination with the obturator rounded tip and smooth anterior cannula edge. However, the affidavit only discloses the use of cannula that had at least 3 mm size limitations in combination with the obturator rounded tip and smooth anterior cannula edge without disclosing the results and how the size of less 3 mm would affect the results. Without disclosing results, one cannot determine if the size of at least 3 mm would provide unexpected results.

Applicant’s arguments, see pages 15-19, filed 2/3/2022, with respect to newly added claims 31, 39 and 48 have been fully considered and are persuasive.  Therefore, the newly added claims 31, 39 and 48 overcomes the prior art of record.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783